DETAILED ACTION
This action is in response to communication filed on 10/10/2022
 	Claims 1-12, 14-19 and 21-22 are pending.
Claims 1, 8-14, and 15 have been amended.
	Claims 21-22 have been added.
Claims 13 and 20 have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/10/2022 have been fully considered but they are not persuasive. 
In the communication filed, applicant argues in substance that:

Shah does not teach or suggest “modifying the associated platform schedule to include the platform issue, the event resource and the educational resource, wherein the associated platform schedule represents a docket of assigned platform issues for the event resource” because Shah discloses that the user requests and a corresponding set of predetermined actions and keywords are stored in the knowledge base and that this information is constantly updated based on observed real-time usage behavior (Shah, [0032]) as cited in remarks, pg. 11.
In response to argument [a], Examiners respectfully disagrees.
The limitation “modifying the associated platform schedule to include the platform issue, the event resource and the educational resource, wherein the associated platform schedule represents a docket of assigned platform issues for the event resource” is interpreted as modifying a docket of assigned platform issues for the event resource.  Shah teaches this interpreted at [0025] FIG. 1.  Specifically, the resolver queue 116a-116n represents the docket for the service agent 118a-118n to resolved. These queues can be modified when the triaging agent 110 fails to determine an appropriate domain of the complete ticket 114, the resolver queue 116a may be inappropriate for effecting resolution of the complete ticket 114. Hence, the resolver 118a of the resolver queue 116a may further route the complete ticket 114 to a second resolver queue such as the resolver queue 116c, if the resolver 118a opines that the resolver queue 116c is an appropriate resolver queue for effecting resolution of the complete ticket 114.  Therefore, Shah teaches the claim limitation.

Claim Objections
	The objection presented in the previous office action is withdrawn in view of response filed 10/10/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12, 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. (US 2018/0218305) in view of Hibbets et al. (US 2009/0043669).

Regarding claim 1, Shah discloses one or more non-transitory computer-storage media having computer executable instructions embodied thereon that when executed by a computer perform a method of modifying an associated platform schedule, the method comprising: 
receiving an indication during a conversion event to a new healthcare Information Technology (IT) platform, via a first device at a healthcare facility, of a platform issue comprising a narrative of an issue with the new healthcare IT platform (see Shah; [0022]; FIG. 1 shows a representation of a process flow 100 associated with resolution of user requests received at an information technology (IT) service desk associated with an enterprise.  The process flow 100 depicts a user 102 provisioning a request to an IT service desk 120 associated with an enterprise.  The user 102 may raise a ticket 106. The ticket 106 may include the request for assistance as provided by the user 102); 
receiving a plurality of event resources wherein each event resource of the plurality of event resources comprises an associated platform schedule (see Shah; [0031]; the knowledge base 210 serves as a store of user requests that are anticipated at the IT service desk of the enterprise. The user requests are stored along with corresponding set of actions to be performed for resolving the user requests); 
associating the event resource with the platform issue (see Shah; [0031]; the processor 202 is configured to learn from past tickets and past requests of enterprise users and associate actions with user requests); 
determining an educational resource based on the association of the event resource with the platform issue (see Shah; [0032]; each user request may be stored along with a set of pre-determined actions to be performed in the knowledge base 210. In at least one example embodiment, the user requests are tagged with keywords and other such metadata to facilitate ease of retrieval from the knowledge base 210. The user requests and the corresponding set of pre-determined actions and keywords together configure the information stored in the knowledge base 210, and this information is constantly updated/fine-tuned based on observed real-time usage behavior of users of the enterprise); and 
modifying the associated platform schedule to include the platform issue, the event resource and the educational resource, wherein the associated platform schedule represents a docket of assigned platform issues for the event resource (see Shah; [0025]; FIG. 1; the resolver queue 116a-116n represents the docket for the service agent 118a-118n to resolved. These queues can be modified when the triaging agent 110 fails to determine an appropriate domain of the complete ticket 114, the resolver queue 116a may be inappropriate for effecting resolution of the complete ticket 114. Hence, the resolver 118a of the resolver queue 116a may further route the complete ticket 114 to a second resolver queue such as the resolver queue 116c, if the resolver 118a opines that the resolver queue 116c is an appropriate resolver queue for effecting resolution of the complete ticket 114).
However, the prior art does not explicitly disclose receiving an indication of an event resource of the plurality of event resources on a second device at a location separate from the healthcare facility.
Hibbets in the field of the same endeavor discloses techniques for providing collaborative support for a service portal.  In particular, Hibbets teaches the following:
receiving an indication of an event resource of the plurality of event resources on a second device at a location separate from the healthcare facility (see Hibbets; [0088]; the vendor service agent can send a notification of the assigned vendor service agent to the web ticketing system 315 and is updated in the web ticketing according to the update flow diagram as depicted in FIG. 6).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to modify the prior art with the teaching of Hibbets in order to incorporate techniques for providing collaborative support for a service portal.  On would have been motivated because for users implementing multiple products and/or services, this conventional method of resolving issues can become daunting. Therefore, the user may have to contact vendor one to resolve issue only to find out that vendor one may point the error back at the database program. Thus, there is a need in the art for a mechanism where users can direct technical issues for a variety of products and/or services at a single point (see Hibbets; [0005]). 

Regarding claim 2, Shah-Hibbets discloses the media of claim 1, wherein determining the educational resource comprises determining the educational resource from a plurality of educational resources based on the narrative of the issue and the event resource (see Shah; [0033]; the information stored in the knowledge base 210 configures a knowledge graph including a network of interconnected nodes and branches. The knowledge graph may be systematically pruned to match a user request to a stored user request).

Regarding claim 3, Shah-Hibbets discloses the media of claim 2, wherein the plurality of educational resources comprising a plurality of resolutions corresponding to each of a plurality of narratives of historical platform issues (see Shah; [0031]; the knowledge base 210 serves as a store of user requests that are anticipated at the IT service desk of the enterprise. The user requests are stored along with corresponding set of actions to be performed for resolving the user requests. More specifically, the processor 202 is configured to learn from past tickets and past requests of enterprise users and associate actions with user requests); and wherein the media further comprises: 
determining the educational resource from the plurality of educational resources is further based on associating the platform issue with the plurality of narratives of historical platform issues (see Shah; [0032]; each user request may be stored along with a set of pre-determined actions to be performed in the knowledge base 210. In at least one example embodiment, the user requests are tagged with keywords and other such metadata to facilitate ease of retrieval from the knowledge base 210. The user requests and the corresponding set of pre-determined actions and keywords together configure the information stored in the knowledge base 210, and this information is constantly updated/fine-tuned based on observed real-time usage behavior of users of the enterprise).

Regarding claim 4, Shah-Hibbets discloses the media of claim 1, wherein the platform schedule comprises an assigned plurality of platform issues for the event resource (see Shah; [0031]; the knowledge base 210 serves as a store of user requests that are anticipated at the IT service desk of the enterprise. The user requests are stored along with corresponding set of actions to be performed for resolving the user requests. More specifically, the processor 202 is configured to learn from past tickets and past requests of enterprise users and associate actions with user requests); and 
wherein modifying the platform schedule further comprises assigning the platform issue to the assigned plurality of platform issues for the event resource (see Shah; [0032]; The user requests and the corresponding set of pre-determined actions and keywords together configure the information stored in the knowledge base 210, and this information is constantly updated/fine-tuned based on observed real-time usage behavior of users of the enterprise).

Regarding claim 5, Shah-Hibbets discloses the media of claim 1, wherein determining the educational resource comprises generating an educational event based on the event resource and the platform issue (see Shah; [0033]; the information stored in the knowledge base 210 configures a knowledge graph including a network of interconnected nodes and branches. The knowledge graph may be systematically pruned to match a user request to a stored user request).

Regarding claim 6, Shah-Hibbets discloses the media of claim 1, wherein the platform issue is received from a data store (see Shah; [0031]; the knowledge base 210 serves as a store of user requests that are anticipated at the IT service desk of the enterprise. The user requests are stored along with corresponding set of actions to be performed for resolving the user requests. More specifically, the processor 202 is configured to learn from past tickets and past requests of enterprise users and associate actions with user requests); and wherein the media further comprises: 
modifying the data store to associate the indication of the event resource, and the educational resource with the platform issue (see Shah; [0032]; The user requests and the corresponding set of pre-determined actions and keywords together configure the information stored in the knowledge base 210, and this information is constantly updated/fine-tuned based on observed real-time usage behavior of users of the enterprise).

Regarding claim 7, Shah-Hibbets discloses the media of claim 1, wherein each event resource of the plurality of event resources further comprises an associated contact credential (see Hibbets; [0052]; The chat server 330 can be configured to provide chat and instant messaging services for the service portal 115. An example, but not limited to, the chat server 330 can provide entitled users to contact a service agent of the service portal to communicate and attempt to resolve technical issues); and 
wherein the media further comprises: causing to present a notification to the event resource of the platform issue and the educational resource based on the associated contact credential (see Hibbets; [0088]; the vendor service agent can send a notification of the assigned vendor service agent to the web ticketing system 315 and is updated in the web ticketing according to the update flow diagram as depicted in FIG. 6).

Regarding claim 21, Shah-Hibbets discloses the media of claim 1, wherein the modified platform schedule is configured to alert the event resource of the event issue and the educational resource (see Hibbets; [0069]; The web ticketing system 315 can notify the assigned service agent of the web ticket and the SLA requirements of the user, in step 520).

Regarding claim 8, Shah-Hibbets discloses a system for modifying an associated platform schedule, the system comprising: 
a computing device having one or more processors and one or more computer-storage media; and 
a data store in communication with the computing device; 
wherein the computing device: 
receives via a first device at a healthcare facility, an indication during a conversion event to a new healthcare IT platform of a platform issue comprising a narrative of an issue with the new healthcare IT platform (see Shah; [0022]; FIG. 1 shows a representation of a process flow 100 associated with resolution of user requests received at an information technology (IT) service desk associated with an enterprise.  The process flow 100 depicts a user 102 provisioning a request to an IT service desk 120 associated with an enterprise.  The user 102 may raise a ticket 106. The ticket 106 may include the request for assistance as provided by the user 102); 
receives a plurality of event resources wherein each event resource of the plurality of event resources comprises an associated platform schedule (see Shah; [0031]; the knowledge base 210 serves as a store of user requests that are anticipated at the IT service desk of the enterprise. The user requests are stored along with corresponding set of actions to be performed for resolving the user requests); 
receives an indication of an event resource of the plurality of event resources on a second device at a location separate from the healthcare facility (see Hibbets; [0088]; the vendor service agent can send a notification of the assigned vendor service agent to the web ticketing system 315 and is updated in the web ticketing according to the update flow diagram as depicted in FIG. 6); 
associates the event resource with the platform issue (see Shah; [0031]; the processor 202 is configured to learn from past tickets and past requests of enterprise users and associate actions with user requests); 
receives a plurality of event data stores comprising a plurality of educational resources, each of the plurality of educational resources comprising a plurality of resolutions to a plurality of historical platform issues, and each of the plurality of event data stores associated with a category of resolutions (see Shah; [0031]; the knowledge base 210 serves as a store of user requests that are anticipated at the IT service desk of the enterprise. The user requests are stored along with corresponding set of actions to be performed for resolving the user requests. More specifically, the processor 202 is configured to learn from past tickets and past requests of enterprise users and associate actions with user requests); 
determines a selection of the plurality of event data stores associating the platform issue with the category of resolutions, the selection of the plurality of event data stores comprising a selection of educational resources (see Shah; [0032]; each user request may be stored along with a set of pre-determined actions to be performed in the knowledge base 210. In at least one example embodiment, the user requests are tagged with keywords and other such metadata to facilitate ease of retrieval from the knowledge base 210. The user requests and the corresponding set of pre-determined actions and keywords together configure the information stored in the knowledge base 210, and this information is constantly updated/fine-tuned based on observed real-time usage behavior of users of the enterprise); 
determines an educational resource from the selection of educational resources by a comparison of the platform issue to an associated historical platform issue of the plurality of historical platform issues of the selection of the plurality of event data stores (see Shah; [0033]; the information stored in the knowledge base 210 configures a knowledge graph including a network of interconnected nodes and branches. The knowledge graph may be systematically pruned to match a user request to a stored user request); and 
modifies the associated platform schedule to include the platform issue, the event resource and the educational resource, wherein the associated platform schedule represents a docket of assigned platform issues for the event resource (see Shah; [0025]; FIG. 1; the resolver queue 116a-116n represents the docket for the service agent 118a-118n to resolved. These queues can be modified when the triaging agent 110 fails to determine an appropriate domain of the complete ticket 114, the resolver queue 116a may be inappropriate for effecting resolution of the complete ticket 114. Hence, the resolver 118a of the resolver queue 116a may further route the complete ticket 114 to a second resolver queue such as the resolver queue 116c, if the resolver 118a opines that the resolver queue 116c is an appropriate resolver queue for effecting resolution of the complete ticket 114).

Regarding claim 9, Shah-Hibbets discloses the system of claim 8, wherein the platform schedule comprises an assigned plurality of platform issues for the event resource (see Shah; [0031]; the knowledge base 210 serves as a store of user requests that are anticipated at the IT service desk of the enterprise. The user requests are stored along with corresponding set of actions to be performed for resolving the user requests. More specifically, the processor 202 is configured to learn from past tickets and past requests of enterprise users and associate actions with user requests); and 
wherein modifying the platform schedule further comprises assigning the platform issue to the assigned plurality of platform issues for the event resource (see Shah; [0032]; The user requests and the corresponding set of pre-determined actions and keywords together configure the information stored in the knowledge base 210, and this information is constantly updated/fine-tuned based on observed real-time usage behavior of users of the enterprise).

Regarding claim 10, Shah-Hibbets discloses the system of claim 9, further comprising causing to present a notification to the event resource of the platform issue on the second device (see Hibbets; [0079]; in step 710A, the web ticketing system 315 can notify the assigned service agent of the escalation).

Regarding claim 11, Shah-Hibbets discloses the system of claim 9, wherein the plurality of event data stores are at an external computing device different than the computing device (see Hibbets; [0046]; knowledge base 320 is stored remotely from the user at the help desk 120).

Regarding claim 12, Shah-Hibbets discloses the system of claim 8, wherein the indication of the platform issue further comprises an indication of a user (see Hibbets; [0052]; The chat server 330 can be configured to provide chat and instant messaging services for the service portal 115. An example, but not limited to, the chat server 330 can provide entitled users to contact a service agent of the service portal to communicate and attempt to resolve technical issues); and 
causing to present the educational resource to the indication of the user (see Hibbets; [0084]; the service agent may have conducted research to resolve an issue but did not find an answer using the resources of the service portal 115 (knowledgebase, other service agents, etc.)).

Regarding claim 15, Shah-Hibbets discloses a system for modifying an associated platform schedule, the system comprising: 
a computing device having one or more processors and one or more computer-storage media; and a data store in communication with the computing device; wherein the computing device comprises: 
an issue module configured to receive via a first device at a healthcare facility an indication during a conversion event to a new healthcare IT platform of a platform issue comprising a narrative of an issue with the new healthcare IT platform and an indication of a user  (see Shah; [0022]; FIG. 1 shows a representation of a process flow 100 associated with resolution of user requests received at an information technology (IT) service desk associated with an enterprise.  The process flow 100 depicts a user 102 provisioning a request to an IT service desk 120 associated with an enterprise.  The user 102 may raise a ticket 106. The ticket 106 may include the request for assistance as provided by the user 102); 
a configuration module comprising a plurality of event resources wherein each event resource of the plurality of event resources comprises an associated platform schedule (see Shah; [0031]; the knowledge base 210 serves as a store of user requests that are anticipated at the IT service desk of the enterprise. The user requests are stored along with corresponding set of actions to be performed for resolving the user requests); 
a resolve module comprising the issue module and configured to associates an event resource to the platform issue based on an indication received on a second device at a location separate from the healthcare facility of the event resource (see Hibbets; [0088]; the vendor service agent can send a notification of the assigned vendor service agent to the web ticketing system 315 and is updated in the web ticketing according to the update flow diagram as depicted in FIG. 6); 
an interface module configured to receive the indication of the event resource from the plurality of event resources (see Shah; [0033]; the information stored in the knowledge base 210 configures a knowledge graph including a network of interconnected nodes and branches. The knowledge graph may be systematically pruned to match a user request to a stored user request); and 
the resolve module further configured to modify the associated platform schedule to include the platform issue, wherein the associated platform schedule represents a docket of assigned platform issues for the event resource (see Shah; [0025]; FIG. 1; the resolver queue 116a-116n represents the docket for the service agent 118a-118n to resolved. These queues can be modified when the triaging agent 110 fails to determine an appropriate domain of the complete ticket 114, the resolver queue 116a may be inappropriate for effecting resolution of the complete ticket 114. Hence, the resolver 118a of the resolver queue 116a may further route the complete ticket 114 to a second resolver queue such as the resolver queue 116c, if the resolver 118a opines that the resolver queue 116c is an appropriate resolver queue for effecting resolution of the complete ticket 114).

Claims 22 are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. (US 2018/0218305) in view of Hibbets et al. (US 2009/0043669) in view of Srivastava et al. (US 2019/0318295).

Regarding claim 22, Shah-Hibbets discloses the invention substantially, however the prior art does not explicitly disclose the method of claim 1, wherein the determination of the educational resource is based on a history of platform issues resolved by the event resource.
Srivastava in the field of the same endeavor discloses techniques for using a ticket management system to classify and resolve issues.  In particular, Srivastava discloses;
wherein the determination of the educational resource is based on a history of platform issues resolved by the event resource (see Srivastava; [0016-0017]; The cloud platform may use the data model to analyze historical ticket data with the same or similar ticket type. The cloud platform identifies a subset of the historical ticket data that may be used to determine a particular resolution to the issue associated with the ticket data.  The cloud platform may use the data model to generate a set of recommended resolutions for the ticket data, may use the data model to select a particular resolution, and may implement the particular resolution).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to modify the prior art with the teaching of Srivastava to incorporate techniques for using a ticket management system to classify and resolve issues.  One would have been motivated because manual classification and/or resolution of issues may be impossible when tens of thousands, hundreds of thousands, or even millions of issues need to be resolved and Srivastava addresses these issues by automating the ticketing system (see Srivastava; [0004]).

Claims 14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. (US 2018/0218305) in view of Hibbets et al. (US 2009/0043669) in view of Wamberg et al. (US 2014/03310198).

Regarding claim 14, Shah-Hibbets discloses the media of claim 8, wherein the indication of the platform issue further comprises an indication of a user (see Hibbets; [0052]; The chat server 330 can be configured to provide chat and instant messaging services for the service portal 115. An example, but not limited to, the chat server 330 can provide entitled users to contact a service agent of the service portal to communicate and attempt to resolve technical issues).
	However, the prior art does not explicitly disclose the media further comprising: 
receiving a plurality of platform courses completed for the user based on the indication of the user; and 
modify the associated platform schedule to include the plurality of platform courses completed for the user.
 	Wamberg in the field of the same endeavor discloses techniques for employer/employee communications having controlled channels where the employee receives personalized, targeted and filtered communications.  In particular, Wamberg teaches the following:
the media further comprising: 
receiving a plurality of platform courses completed for the user based on the indication of the user (see Wamberg; [0107]; once selected, then at step 1504 the platform will display lists that identify the desired CME course subject or other relevant training courses); and 
modify the associated platform schedule to include the plurality of platform courses completed for the user (see Wamberg; [0107]; the course will then be displayed at step 1560, and once viewing is completed, the user can request appropriate CME credit at 1562. The credit form is then made available on the system 1564, filled out and submitted at steps 1566-1580 to the external CME provider and medical or other third party accreditation organization).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to modify the prior art in order to incorporate techniques for employer/employee communications having controlled channels where the employee receives personalized, targeted and filtered communications.  One would have been motivated because  there is a need for an employer/employee platform where data channels are personalized based on an individual's employment specialty, and filtered so that only collaborators can communicate (see Wamberg; [0003-0007]).

Regarding claim 16, Shah-Hibbets-Wamberg discloses the system of claim 15, further comprising: 
an adopt module in communication with the issue module comprising a plurality of platform courses completed for a plurality of users, and configured to receive the platform courses completed for the user based on the indication of the user (see Wamberg; [0107]; once selected, then at step 1504 the platform will display lists that identify the desired CME course subject or other relevant training courses); and 
wherein the resolve module is further configured to modify the associated platform schedule to include the platform courses completed for the user (see Wamberg; [0107]; the course will then be displayed at step 1560, and once viewing is completed, the user can request appropriate CME credit at 1562. The credit form is then made available on the system 1564, filled out and submitted at steps 1566-1580 to the external CME provider and medical or other third party accreditation organization).

Regarding claim 17, Shah-Hibbets-Wamberg discloses the system of claim 16, wherein the adopt module further comprising a plurality of event data stores comprising a plurality of educational resources, each of the plurality of educational resources comprising a plurality of resolutions to a plurality of historical platform issues, and each of the plurality of event data stores associated with a category of resolutions (see Shah; [0031]; the knowledge base 210 serves as a store of user requests that are anticipated at the IT service desk of the enterprise. The user requests are stored along with corresponding set of actions to be performed for resolving the user requests. More specifically, the processor 202 is configured to learn from past tickets and past requests of enterprise users and associate actions with user requests).

Regarding claim 18, Shah-Hibbets-Wamberg discloses the system of claim 17, wherein the resolve module is further configured to determine a selection of the plurality of event data stores associating the platform issue with the category of resolutions and the selection of the plurality of event data stores comprising a selection of educational resources (see Shah; [0032]; each user request may be stored along with a set of pre-determined actions to be performed in the knowledge base 210. In at least one example embodiment, the user requests are tagged with keywords and other such metadata to facilitate ease of retrieval from the knowledge base 210. The user requests and the corresponding set of pre-determined actions and keywords together configure the information stored in the knowledge base 210, and this information is constantly updated/fine-tuned based on observed real-time usage behavior of users of the enterprise).

Regarding claim 19, Shah-Hibbets-Wamberg discloses the system of claim 18, wherein the resolve module is further configured to determine an educational resource from the selection of educational resources by a comparison of the platform issue to an associated historical platform issue of the plurality of historical platform issues of the selection of the plurality of event data stores (see Shah; [0033]; the information stored in the knowledge base 210 configures a knowledge graph including a network of interconnected nodes and branches. The knowledge graph may be systematically pruned to match a user request to a stored user request).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
For the reason above, claims 1-12, 14-19 and 21-22 have been rejected and remain pending.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY H TRAN whose telephone number is (571)270-5638. The examiner can normally be reached Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIMMY H TRAN
Primary Examiner
Art Unit 2456



/JIMMY H TRAN/Primary Examiner, Art Unit 2451